Title: From George Washington to Major General Israel Putnam, 9 June 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Head Quarters Middle Brook 9th June 1777

Inclos’d is a Letter for Colo. Sheldon which I desire you’ll forward immediately to him by express, as it contains orders for him to send on his Horse If any of them have arriv’d at Peeks kill, be pleas’d to send them on to this place as quick as possible One Troop will be left at Peeks kill, but that must be one of the last, for the Horse that are here you know have been upon hard duty all the Winter and are almost worn out. I expect the Enemy will move suddenly and without Horse we shall be much at a loss. I am Dear Sir Your most Obet Servt

G. W——n

